Martin, J.
delivered the opinion of the court. The plaintiff and appellee has brought *576up the record, the defendant and appellant having neglected doing so. It appears there is no statement of facts, &c so that we cannot, inquire into the merits of the case—no error is assigned. We conclude the appellant had nothing in view but delay.
West’n District
Sept. 1823.
Oakley for the plaintiff, Scott for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment be affirmed; and that the plaintiff recover 10 per cent. damages, on the judgment, with costs in both courts.